Examiner’s Statement of Reasons for Allowance
1.	Claims 1-8, 10-17, 19-20 are allowed.
2.	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations during the presentation event, capturing at least one of a real-time metrics associated with the presenter and the audience from at least one computing device associated with the presenter and the audience, the real-time metrics comprising a multiplicity of questions received from the audience; analyzing the real-time metrics by interrogating a database with a question asked by a corresponding member of the audience  to determine a presenter recommendation associated with the question, the presenter recommendation including an overused word recommendation, a grammar correction recommendation, a sentence structure recommendation, a recommendation to spend additional time discussing confusing content, and a recommendation to switch to supplemental presentation content; and during the presentation event, presenting the presenter recommendation to the presenter while presenting in an audience dashboard component of an audience engagement display to the corresponding member of the audience, a recommended social network connection with another member of the audience who has asked a similar question as the question asked by the corresponding one member of the audience as recited in claims 1, 10 and 19  when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the 
Thus, claims 1, 10 and 19 are allowed over the prior arts of record.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


XUYANG XIA
Primary Examiner
Art Unit 2143

/XUYANG XIA/Primary Examiner, Art Unit 2143